DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 2005/0000682 A1), herein Chien, in view of Lim et al. (Mechanical characterization of nickel plated copper heat spreaders with different catalytic activation surface treatment techniques), herein Lim, Farooq et al. (US 2004/0212094 A1), herein Farooq, and Kimura et al. (US 2019/0299503 A1), herein Kimura.  

In regards to claims 1 and 5, Chien teaches a heat sink with heat-dissipating
fins disposed on the upper surface (i.e., first surface) of the base structure that is placed
on the surface of an element to dissipate the heat generated [Abstract, Fig. 3A-3B,
0003, 0008, 0017]. The base structure and the fins are made of copper alloys [0017,
claim 4].
Chien does not teach that a layer of nickel is formed on each surface, the Rz range of the second surface nor does Chien teach that a tin solder is formed on the second surface.
Lim teaches nickel plated copper heat spreaders [Abstract, Fig. 1].  Lim expressly teaches the nickel plating is used to improve wear resistance and prevent the oxidation of copper [Abstract, Pg. 328 col 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have plated all the copper surfaces of the heat sink of Chien with the nickel plating of Lim.  One would have been motivated to do so as it would have been the use of a known plating technique to improve similar devices in the same way i.e., for improved wear resistance and prevent the oxidation of copper.  Further, as Lim teaches it is conventionally known to nickel plate copper heat sinks one would have had a reasonable expectation of success.
Farooq teaches a Sn solder structure is applied for attaching a heat sink structure to a chip [Abstract, 0009, 0043, 0069, Fig. 6].  Farooq teaches the soldier structure remains stable at a temperature of up to 300 oC and forms a good bond [0071-0072].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the Sn solder structure of Farooq on the heat sink of Chien.  One would have been motivated to do so as it would have been the  application of a known technique to a known device/product to yield predictable results.  Additionally, one would have been motivated by the temperature stability and good bonding properties of the solder. 
Kimura teaches a metal surface for bonding [Abstract].
Kimura teaches that in order to improve bonding strength the metal surface is adjusted to have an average 10-point average roughness (Rz) of 2.5 to 10 µm [0084].  Kimura further teaches the average value of mean width of the profile elements (RSm) is equal to 20 µm and smaller than 77 µm [Abstract, 0020, 0024].  This range has been found to improve the bonding strength of the metal surface to another surface [0020]. 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to have ensured the average 10-point average roughness (Rz) and the average length RSm of the second surface of the device of modified Chien to be in the ranges taught by Kimura. One would have been motivated to do so by the improved bonding strength of the second surface to the device surface to be cooled. Thus, the second surface of modified Chien has a Rz in the range of 2.5 to 10 µm and an RSm equal to 20 µm and smaller than 77 µm.  
Claims 1-5 define the product by how the product was made, i.e., a first milled
surface, second milled surface, with a milled surface and formed by milling. Thus,
claims 1-5 are product-by-process claims. For purposes of examination, product-by-
process claims are not limited to the manipulation of the recited steps, only the structure
implied by the steps. See MPEP 2113. In the present case, the recited steps imply a
copper alloy structure having a main body with heat-dissipation fins formed on the first
surface and the second opposite surface having a maximum height roughness Rz greater than 2.5 µm and Rsm less than 0.5 mm having nickel layers on each surface and fins and a layer of tin solder formed on the nickel layer of the second surface. Modified Chien suggests such a product.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
In regards to claim 2, Lim further teaches the thickness of the nickel plating is 3.6 to 4.3 microns [Pg. 329 2nd Col, Fig. 2].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 2005/0000682 A1), herein Chien, in view of Lim et al. (Mechanical characterization of nickel plated copper heat spreaders with different catalytic activation surface treatment techniques), herein Lim, Farooq et al. (US 2004/0212094 A1), herein Farooq, and Kimura et al. (US 2019/0299503 A1), herein Kimura, as applied to claim 1 above, and further in view of Krishnan et al. (An Overall Aspect of Electroless Ni-P Depositions—A Review Article), herein Krishnan.

In regards to claim 3, Lim further teaches the thickness of the nickel plating which is a Ni-P electroless plated layer is 3.6 to 4.3 microns [Pg. 329 2nd Col, Fig. 2].  This overlaps the claimed range.  
Lim does not teach the amount of P in the Ni-P layer.
Krishnan teaches electroless Ni-P depositions [Title].  Krishnan teaches the amount phosphorous within the layer is 1-12 wt% [Pg. 1921 Secs. 4 and 9, Pg. 1922 Sec. 11]. Krishnan expressly teaches that based on the desired application and physical properties the correct amount of phosphorous is chosen.  
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the phosphorus content, including to 2-4%,  for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 2005/0000682 A1), herein Chien, in view of Lim et al. (Mechanical characterization of nickel plated copper heat spreaders with different catalytic activation surface treatment techniques), herein Lim, Farooq et al. (US 2004/0212094 A1), herein Farooq, and Kimura et al. (US 2019/0299503 A1), herein Kimura, as applied to claim 1 above, and further in view of Wagenleitner et al. (US 2018/0040495 A1), herein Wagenleitner.

In regards to claim 4, modified Chien does not teach the body of the heat dissipation structure is porous.
Wagenleitner teaches a heat-conducting body for dissipating heat away from a surface [0044, 0055, claim 20].  The heat-conducting body has ribs/fins [0124, Fig. 1]. 
Wagenleitner expressly teaches the heat-conducting body has an open porosity [0055].  The porosity of the body allows for more efficient heat transfer due to the increase in surface area afforded by the pores [0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used a porous body as taught by Wagenleitner as the base structure of the heat dissipation structure of modified Chien.  One would have been motivated to do so by the more efficient heat transfer due to the increase in surface area afforded by the pores.  Thus, the base structure of modified Chien is a porous copper alloy.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 2005/0000682 A1), herein Chien, in view of Lim et al. (Mechanical characterization of nickel plated copper heat spreaders with different catalytic activation surface treatment techniques), herein Lim, Farooq et al. (US 2004/0212094 A1), herein Farooq, Kimura et al. (US 2019/0299503 A1), herein Kimura, as applied to claim 1 above, and further in view of Momoi et al. (US 2016/0120017 A1), herein Momoi.

In regards to claim 5, modified Chien does not teach the alloy composition of the copper alloy.
Momoi teaches a copper heat dissipation material [Abstract].
Momoi expressly teaches the copper heat dissipation material comprises: Ni (0.5 to 4.0 mass %), Si (0.1 to 1.3 mass %), Co (0.5 to 2.5 mass %), Cr (0.03 to 0.5 mass %) and the remainder consisting of copper and unavoidable impurities [0052].  The term contains in the claim is interpreted as comprising.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used copper alloy for heat dissipating taught by Momoi as the copper alloy of the heat dissipation structure of modified Chien.  One would have been motivated to do so as it would have been a simple substitution of one copper alloy for heat dissipation for another copper alloy for the same purpose. As such, one would have had a reasonable expectation of success.  Thus, the copper alloy of modified Chien comprises Ni, Cr, Co and copper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Primary Examiner, Art Unit 1784